DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 01 September 2022.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been allowed.
Allowable Subject Matter
4.  Claims 1-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Comer et al US 2010/0077411 A1 (hereinafter Comer) and Shen et al US 2017/0064039 A1 (hereinafter Shen).  Comer is directed to routing a function call to a core dynamic link library (DLL) via a pass-through DLL [abstract].  Comer teaches that the DLL receives and stores an address of a list of pointers that reference a set of functions included in the core DLL [abstract].  Shen is directed to a plurality of service nodes, a controller and a network device in communication with the controller [abstract].  Each of the plurality of service nodes is configured to support one or more service functions to establish a service function chain that includes a plurality of service functions to be performed by routing traffic among the plurality of service nodes [abstract].  Shen teaches a list of service functions for a packet [0012].  However, the prior art does not disclose, teach or fairly suggest the limitations of “exposing, by a dynamic linked library (DLL) service provider, a list of functionalities supported for a service, wherein the list of functionalities correspond with a key generated or available from the DLL service provider”, “receiving, by the DLL service provider, a request comprising a byte stream denoting the service, a shared memory location, and one or more functionalities from the list of functionalities”, “receiving an indication of initialization of a DLL with an application programming interface (API)” and “in response to the indication of initialization, transmitting, by the DLL service provider, the key generated or available from the DLL service provider corresponding to the one or more functionalities to the user, wherein the key is authenticated and provided as input to the API”, as recited in independent claims 1, 10 and 19.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
5.  The following references have been considered relevant by the examiner:
A.  Ylonen US 2019/0075134 A1 directed to means for managing automated access to computers, e.g., using SSH user keys and other kinds of trust relationships [abstract].
B.  Hara US 2008/0005388 A1 directed to enabling an image forming device of efficient memory sharing between processes and a kernel in a simple multiple-process-configuration [abstract].
C.  Yuen et al US 2018/0203995 A1 directed to managing access to a plurality of applications capable of executing within a container provisioned on a computing device [abstract].
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492